NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                      Submitted April 25, 2013*
                                       Decided April 25, 2013

                                                 Before

                               RICHARD D. CUDAHY, Circuit Judge

                               KENNETH F. RIPPLE, Circuit Judge                                 

                               DAVID F. HAMILTON, Circuit Judge

          
No. 12‐3282

WILLIE B. HADLEY, JR.,                                  Appeal from the United States District
     Plaintiff‐Appellant,                               Court for the Southern District of Illinois.

        v.                                              No. 10‐cv‐468‐JPG‐PMF

PATRICK J. QUINN, et al.,                               J. Phil Gilbert,
     Defendants‐Appellees.                              Judge.




                                               O R D E R



        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐3282                                                                               Page 2

       Willie Hadley, a former Illinois inmate, filed this suit under 42 U.S.C. § 1983
principally claiming that he was incarcerated on an invalid conviction and then, after being
paroled, unlawfully reimprisoned for infractions that occurred only after his parole term
had expired. Hadley’s complaint includes other claims as well, but all of them rest on the
same premise. The district court allowed some of Hadley’s claims to reach summary
judgment before finally resolving the case in favor of the defendants, but the suit is
frivolous and should have been dismissed immediately. We affirm the judgment and warn
Hadley that further litigation of this sort will lead to sanctions.

        Hadley killed an elderly man during a 1976 armed robbery in St. Clair County,
Illinois, and pleaded guilty to first‐degree murder. In exchange for his plea, prosecutors
promised not to offer aggravating evidence at sentencing. Hadley was sentenced to 24 to 74
years in prison, and he asserts that the judge who imposed that sentence based it partly on
aggravating evidence in the presentence report. Hadley thought the judge’s reliance on this
aggravating evidence violated the plea agreement.

        In May 2007 he was released on a three‐year term of mandatory parole. One
condition of that parole was that Hadley not leave Illinois without his parole agent’s
permission. Hadley did not comply with that condition. In December 2009 his parole agent,
Julie Davinroy, discovered that Hadley possessed a library card for the public library in
St. Louis, Missouri. When confronted about this card, Hadley admitted to Davinroy that he
had been violating his parole by leaving Illinois to spend nights with his sister in St. Louis.
Davinroy and her supervisor, Angela Chaney, issued a violation report, and parole agent
Dale Engelman arrested Hadley the same day. His parole was revoked, and he was
reincarcerated until April 2010. While serving that term Hadley wrote the governor of
Illinois demanding immediate release because, he said, his parole term had expired in July
2008 (before his travels to St. Louis) due to the accumulation of good‐conduct credits. The
governor did not respond.

        Hadley did not file a collateral attack challenging the revocation, but after his release
from prison he filed this suit alleging that Davinroy, Chaney, and Engelman had caused
him to be reimprisoned for conduct occurring after his parole term had expired. The
governor was liable for this conduct, Hadley added, because he did not correct the unlawful
detention. Hadley’s complaint also revived his 30‐year‐old claim (one already litigated and
rejected in federal habeas‐corpus proceedings, see Hadley v. Haws, No. 97 C 6636, 1998 WL
698939 (N.D. Ill. Oct. 5, 1998)) that his underlying conviction had been void because the plea
agreement was breached. Consequently, Hadley maintained, he was falsely imprisoned for
33 years and was entitled to damages from the Illinois Department of Corrections and from
the jails in St. Clair County and Monroe County where he served portions of his sentence
(Hadley’s complaint identifies the municipal defendants as the jails, not the two counties or
No. 12‐3282                                                                                 Page 3

their jail administrators). He also named as defendants Monroe County and its Board of
Commissioners, which allegedly had discouraged public defenders from adequately
investigating their clients’ cases, as well as the Office of the State Appellate Defender,
which, he claimed, had violated his right to the effective assistance of counsel. Hadley
sought compensatory and punitive damages to the tune of $70 million from each named
defendant as well as injunctions requiring the destruction of his criminal files and DNA
markers, the restoration of a confiscated firearm owner’s identification card, and an apology
for wrongfully convicting him published on the front page of eight periodicals.

        On the defendants’ motions, the district judge (adopting a magistrate judge’s
recommendation) dismissed as barred by the Eleventh Amendment Hadley’s claims against
the Department of Corrections, the Office of the State Appellate Defender, and, in their
official capacity, the governor, Davinroy, Chaney, and Engelman. The court also dismissed
Hadley’s claims naming Monroe County, its Board of Commissioners, and the two jails;
even if those defendants have capacity to be sued, the court reasoned, the claims naming
them were untimely.

       Hadley then moved to amend his complaint. He sought to add as defendants the
man serving as director of the Department of Corrections when his parole was revoked in
2010, along with an Assistant State Appellate Defender and several other people whose
actions, he said, caused the revocation. Hadley also sought to expand his suit to include
claims under the First Amendment and the Equal Protection Clause of the Fourteenth
Amendment. The district court denied this motion on the ground that the new defendants
would be prejudiced by the delay in adding them.

        What survived the defendants’ motions to dismiss were Hadley’s individual‐
capacity claims against Davinroy, Chaney,  Engelman, and the governor arising from the
revocation of his parole. On cross motions for summary judgment, the district judge (again
adopting a magistrate judge’s recommendation) concluded that Davinroy, Chaney, and
Engelman were entitled to qualified immunity because, the judge said, Hadley did not have
a clearly established right to avoid reimprisonment for a violation that occurred within
three years of his first release on parole. And the governor, the judge added, was not
personally involved in the revocation process.

        In his complaint Hadley never asserted that these four individuals were responsible
for his imprisonment on the underlying murder conviction, yet the district court went on to
say that Hadley’s attempt to impugn that conviction was barred by the Rooker‐Feldman
doctrine because the claim would require review of a state‐court judgment. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283–84 (2005); Dist. of Columbia Ct. of Appeals v.
Feldman, 460 U.S. 462, 482–83 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923).
No. 12‐3282                                                                                 Page 4

The district court also considered whether a challenge to Hadley’s murder conviction would
be barred under Heck v. Humphrey, 512 U.S. 477 (1994), but concluded that there is
“probably an exception to the Heck bar” for litigants who cannot bring habeas corpus
petitions because they no longer are “in custody.”

       On appeal Hadley first argues that the district court erred in concluding that the
Rooker‐Feldman doctrine limited its subject‐matter jurisdiction. Hadley is mistaken. Under
Rooker‐Feldman the lower federal courts lack jurisdiction to review state‐court judgments
except to the extent authorized by 28 U.S.C. § 2254. See Sides v. City of Champaign, 496 F.3d
820, 824 (7th Cir. 2007); Buckley v. Ill. Judicial Inquiry Bd., 997 F.2d 224, 227 (7th Cir. 1993).
Hadley’s claim that he was unlawfully convicted amounts to a request for review of his
murder conviction, see Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J.,
concurring) (“Where federal relief can only be predicated upon a conviction that the state
court was wrong, it is difficult to conceive the federal proceeding as, in substance, anything
other than a prohibited appeal of the state‐court judgment.”), and since § 2254 is no longer
available to Hadley because he is not in custody on his murder conviction, the Rooker‐
Feldman doctrine barred review of the judgment of conviction, see Sides, 496 F.3d at 824.

        Moreover, the Rooker‐Feldman doctrine is only one impediment to Hadley’s lawsuit.
Even to the extent the district court had subject‐matter jurisdiction, Hadley’s claims cannot
survive the Heck bar. Under Heck a plaintiff may not pursue a suit for damages under § 1983
that would undermine the validity of a conviction unless he demonstrates that the
conviction “has been reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such determination, or called into question by
a federal court’s issuance of a writ of habeas corpus.” Heck, 512 U.S. at 487. Although Heck
does not bar a § 1983 suit when habeas‐corpus relief was never available, Simpson v. Nickel,
450 F.3d 303, 307 (7th Cir. 2006), we recently held that Heck applies where the plaintiff could
have petitioned for a writ of habeas corpus but waited until he was no longer in custody to
sue under § 1983. See Burd v. Sessler, 702 F.3d 429, 436 (7th Cir. 2012). Relief under § 2254
was available to Hadley with respect to both his 1976 conviction and parole revocation, see
Preiser v. Rodriguez, 411 U.S. 475, 486 (1973); Walker v. O’Brien, 216 F.3d 626, 635 (7th Cir.
2000). (Indeed, Hadley filed multiple, unsuccessful § 2254 petitions during his 33‐year
incarceration. See Hadley v. Holmes, 341 F.3d 661 (7th Cir. 2003); Hadley v. Haws,
No. 97 C 6636, 1998 WL 698939 (N.D. Ill. Oct. 5, 1998).) Thus, his claims for damages
resulting from these events are barred, and we will not delve further into the merits. 

       We have reviewed Hadley’s other arguments, and none has merit. In addition, we
note that while incarcerated Hadley accumulated three “strikes” for pursuing groundless
claims. The Supreme Court also has directed its clerk of court not to accept Hadley’s filings
in noncriminal matters without payment of the docketing fee. See In re Hadley, 550 U.S. 902
No. 12‐3282                                                                            Page 5

(2007). And we have already warned Hadley (who by 1995 was a “seasoned litigator”) that
we would not hesitate to impose sanctions to curb his abuses of the judicial process. See
Hadley v. Peters, 1995 WL 675990, at *10 (7th Cir. 1995) (nonprecedential disposition). We
caution him that further pursuit of frivolous claims will lead to sanctions without additional
warnings.

                                                                                  AFFIRMED